Notice of Pre-AIA  or AIA  Status
The following is an examiner’s statement of reasons for allowance: In combination of recitations within the claims, the prior art fails to render obvious the claimed apparatus in a communication system, a method in an apparatus in a communication system, and a non-transitory computer readable medium encoded with a computer program comprising instructions for causing an apparatus to at least perform including “determining a time offset on the curve utilising the timestamps of the
measurements, the time offset indicating position of the Doppler shift of the apparatus on the curve; and determining the Doppler shift of the satellite transmission utilising the curve and the time offset, wherein determining the time offset comprises comparing the
measured instantaneous Doppler shift values to the values on the curve and determining the time offset based on the timestamps of the measurements”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648